United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4271
                                   ___________

Christopher W. Nolan,                     *
                                          *
               Appellant,                 *
                                          *
       v.                                 *
                                          * Appeal from the United States
Douglas Weber, Warden of the SD           * District Court for the District
State Penitentiary; Mark W. Barnett,      * of South Dakota.
Attorney General of the State of SD;      *
Jason Krause, Inmate at Springfield       *       [UNPUBLISHED]
State Prison; Matthew Fuller, Inmate      *
at Springfield State Prison; Warren       *
McBride, Inmate at Springfield State      *
Prison; John Doe, Correctional Officer *
at the Springfield State Prison; All      *
Agents and successors individually and *
in their official capacity,               *
                                          *
               Appellees.                 *
                                     ___________

                          Submitted: April 6, 1998
                              Filed: April 14, 1998
                                  ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.
      Christopher Nolan appeals from the District Court’s1 order dismissing without
prejudice his 42 U.S.C. § 1983 (1994) action for failing to state a claim under 28
U.S.C.A. § 1915(e)(2)(B)(ii) (West Supp. 1998). After careful review of the record
and Nolan’s submissions, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable John B. Jones, United States District Judge for the District of
South Dakota.

                                        -2-